911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil E. BEACHEM, Petitioner-Appellant,v.R.M. MUNCEY, Attorney General of the State of Missouri,Attorney General of the Commonwealth of Virginia,Respondents-Appellees.Neil E. BEACHEM, Petitioner-Appellant,v.R.M. MUNCEY, Attorney General of the State of Maryland,Attorney General of the Commonwealth of Virginia,Respondents-Appellees.
Nos. 90-6041, 90-6287.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1990.Decided Aug. 16, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (C/A Nos. 89-682-R, 89-681-R)
Neil E. Beachem, appellant pro se.
E.D.Va.
DISMISSED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Neil E. Beachem seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Beachem v. Muncey, C/A Nos. 89-682-R, 89-681-R (E.D.Va. Feb. 22, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.